[Cite as State v. Lykins, 2022-Ohio-3935.]




                          IN THE COURT OF APPEALS
                      FIRST APPELLATE DISTRICT OF OHIO
                           HAMILTON COUNTY, OHIO




 STATE OF OHIO,                              :   APPEAL NO. C-220103
                                                 TRIAL NO. B-2002971
           Plaintiff-Appellee,               :

     vs.                                     :
                                                     O P I N I O N.
 MICHAEL LYKINS,                             :

           Defendant-Appellant.              :




Criminal Appeal From: Hamilton County Court of Common Pleas

Judgment Appealed From Is: Affirmed

Date of Judgment Entry on Appeal: November 4, 2022




Joseph T. Deters, Hamilton County Prosecuting Attorney, and Sean M. Donovan,
Assistant Prosecuting Attorney, for Plaintiff-Appellee,

Jon Sinclair, for Defendant-Appellant.
                    OHIO FIRST DISTRICT COURT OF APPEALS



BOCK, Judge.

       {¶1}   Defendant-appellant Michael Lykins appeals his convictions for rape

and corrupting another with drugs, arguing that his speedy-trial rights were violated.

We affirm the trial court’s judgment.

                            I.         Facts and Procedure

       {¶2}   On July 8, 2020, Lykins was indicted for two counts of rape in violation

of R.C. 2907.02(A) and one count of corrupting another with drugs in violation of R.C.

2925.02(A)(4), against a 13-year-old child.

       {¶3}   In August 2020, Lykins sought a competency evaluation and discovery.

The trial found Lykins competent to stand trial on October 15, 2020. The state took

more than five months to respond to Lykins’s discovery demand.

       {¶4}   In November 2020, Lykins filed a pro se motion to dismiss, arguing that

his speedy-trial rights had been violated. Lykins was represented by counsel at the

time of his pro se filing. Counsel did not join his motion.

       {¶5}   Lykins sought 13 continuances during the pendency of his case, each

ranging from five to 166 days. Lykins waived time on each request.

       {¶6}   On February 2, 2022, the trial court accepted Lykins’s no-contest pleas

and found him guilty. The court sentenced Lykins to seven years in the Ohio

Department of Rehabilitation and Correction and classified him as a Tier III sex

offender or child-victim offender.

                                 II.    Law and Analysis

                      A defendant has the right to a speedy trial

       {¶7}   The Sixth and Fourteenth Amendments to the United States

Constitution guarantee a criminal defendant the right to a speedy trial by the state.

                                             2
                    OHIO FIRST DISTRICT COURT OF APPEALS



Article I, Section 10 of the Ohio Constitution also provides an accused “a speedy public

trial.” R.C. 2945.71 through 2945.73 provide time limits for bringing an accused to

trial. See State v. Sanchez, 110 Ohio St.3d 274, 2006-Ohio-4478, 853 N.E.2d 283, ¶ 6.

       {¶8}   Speedy-trial appeals present mixed questions of law and fact. When

supported by competent, credible evidence, we accept the trial court’s determination

of facts as true, but we review the application of the law to the facts de novo. City of

Dublin v. Streb, 10th Dist. Franklin No. 07AP-995, 2008-Ohio-3766, ¶ 23.

       {¶9}   Ohio codified defendants’ speedy-trial guarantees in R.C. 2945.71.

Under R.C. 2945.71(C)(2), a person charged with a felony must be tried within 270

days of arrest. Defendants who enter no-contest pleas are considered “tried” when the

trial court accepts the pleas. See State v. Harris, 9th Dist. Summit No. 26247, 2012-

Ohio-5868, ¶ 12. Each day that a defendant is held in jail in lieu of bond is counted as

three days. R.C. 2945.71(E). Therefore, the statute’s triple-count provision requires the

state to try jailed defendants no later than 90 days from arrest. State v. Henderson,

1st Dist. Hamilton No. C-100021, 2010-Ohio-5730, ¶ 9.

       {¶10} Speedy-trial provisions are mandatory; courts must enforce them

strictly. State v. Adams, 144 Ohio St.3d 429, 2015-Ohio-3954, 45 N.E.3d 127, ¶ 81.

Under R.C. 2945.73(B), a person not tried within the relevant time constraints “shall

be discharged,” and further criminal proceedings based on the same conduct are

barred. R.C. 2945.73(D).

       {¶11} The speedy-trial period may be extended only when specific statutory

events occur. R.C. 2945.72. Relevant here, these include periods in which the

defendant’s competency is being determined, or when an accused seeks a continuance.

R.C. 2945.72(B) and (G). R.C. 2945.72(B)’s extension provision, which involves

                                           3
                    OHIO FIRST DISTRICT COURT OF APPEALS



competency determinations, is not limited to a specific period. State v. Palmer, 84

Ohio St.3d 103, 106, 702 N.E.2d 72 (1998).

       {¶12} When a speedy-trial period has expired, the state bears the burden of

showing that events charged to the defendant tolled time such that the speedy-trial

period had not expired. State v. Gage, 2017-Ohio-8897, 101 N.E.3d 557, ¶ 7 (1st Dist.).

Upon review of a speedy-trial issue, a court is required to count the days of delay

chargeable to either side and determine whether the case was tried within applicable

time limits. Sanchez, 110 Ohio St.3d 274, 2006-Ohio-4478, 853 N.E.2d 283, at ¶ 8.

The rationale supporting speedy-trial legislation is to prevent inexcusable delays

caused by indolence within the judicial system. Id.

                 Lykins failed to raise his speedy-trial rights at trial.

       {¶13} Lykins’s first assignment of error asserts that his speedy-trial rights

were violated. But where a defendant fails to raise that argument below, it is waived

on appeal, except in the context of an ineffective-assistance-of-counsel claim. State v.

Mango, 8th Dist. Cuyahoga No. 103146, 2016-Ohio-2935, ¶ 18.

       {¶14} In November 2020, Lykins, while represented by counsel, moved pro se

for dismissal on speedy-trial grounds. His counsel did not join the motion.

       {¶15} Criminal defendants are not entitled to “hybrid” representation—

defendants represented by counsel may not act simultaneously as their own counsel.

State v. Ojile, 1st Dist. Hamilton No. C-200340, 2021-Ohio-2955, ¶ 9. Therefore,

Lykins had no right to file the motion to dismiss and the trial court was prohibited

from entertaining it. State v. Castagnola, 9th Dist. Summit Nos. 28621, 28672, and

28702, 2018-Ohio-1604, ¶ 14.



                                            4
                      OHIO FIRST DISTRICT COURT OF APPEALS



        {¶16} Because Lykins failed to raise his speedy-trial rights below, he waived

that issue on appeal, except for an ineffective-assistance-of-counsel claim. We overrule

Lykins’s first assignment of error.

                            Lykins’s counsel was not ineffective.

        {¶17} Lykins’s second assignment of error asserts that his counsel was

ineffective for failing to raise his speedy-trial rights below.

        {¶18} To succeed on an ineffective-assistance-of-counsel-claim, an appellant

must show that (1) counsel’s performance was deficient, and (2) the deficient

performance deprived the appellant of a fair trial. Strickland v. Washington, 466 U.S.

668, 687, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984). “A defendant’s failure to satisfy one

prong of the Strickland test negates a court’s need to consider the other.” State v.

Madrigal, 87 Ohio St.3d 378, 389, 721 N.E.2d 52 (2000).

        {¶19} Lykins’s speedy-trial period began when he was arrested on June 15,

2020. Lykins pleaded no contest.1 The trial court accepted his pleas and found him

guilty on February 2, 2022. Thus, approximately 597 days elapsed between his arrest

and the court finding him guilty, placing the burden on the state to prove that Lykins’s

speedy-trial rights were not violated.

        {¶20} Lykins asserts that various timeframes should have been counted

against the state, such as a period where a continuance form was filed, but not signed

by Lykins and his counsel. As demonstrated in the table below, even if we count this

time against the state, the court found Lykins guilty before his speedy-trial time had

expired. His counsel was not deficient in failing to raise speedy-trial rights.



1While a guilty plea waives any speedy-trial argument on appeal, a no-contest plea does not waive
the issue. State v. Luna, 2 Ohio St.3d 57, 57-58, 442 N.E.2d 1284 (1982).
                                               5
             OHIO FIRST DISTRICT COURT OF APPEALS



                                         Charged to   Charged to
Start Date           Action
                                         Defendant      State
                    Arrest Date
6/15/2020                                    0           43
                   (Time starts)
               Lykins’s Continuance
7/28/2020                                    0            6
                    (Unsigned)
               Discovery Demand &
8/3/2020                                     25           0
              Competency Evaluation
              Lykins’s Continuance to
8/28/2020                                    18           0
                    9/15/2020
                Continuance Ends
9/15/2020    (Competency Evaluation          3            0
                    Pending)
              Lykins’s Continuance to
9/18/2020                                    27           0
                   10/15/2020
10/15/2020      Continuance Ends             0            5
              Lykins’s Continuance to
10/20/2020                                   10           0
                   10/29/2020
              Lykins’s Continuance to
10/30/2020                                  40            0
                    12/9/2020
              Lykins’s Continuance to
12/9/2020                                    35           0
                    1/13/2021
              Lykins’s Continuance to
1/13/2021                                   28            0
                    2/10/2021
              Lykins’s Continuance to
2/10/2021                                   166           0
                    7/26/2021
              Lykins’s Continuance to
7/26/2021                                    37           0
                    8/31/2021
              Lykins’s Continuance to
 9/1/2021                                    21           0
                    9/22/2021
              Lykins’s Continuance to
9/22/2021                                    15           0
                    10/7/2021
10/7/2021       Continuance Ends             0            8
              Lykins’s Continuance to
10/15/2021                                  103           0
                    2/14/2022
              Lykins’s Continuance to
1/26/2022                                    7            0
                    2/24/2022
             Court Finds Lykins Guilty
 2/2/2022
                   (Time Stops)

       Total Days Charged                   535          62

                                   6
                    OHIO FIRST DISTRICT COURT OF APPEALS



       {¶21} Lykins’s calculations were inaccurate. On the date when the trial court

accepted Lykins’s no-contest pleas and found him guilty, approximately 28 days

remained before Lykins’s speedy-trial time expired.

       {¶22} Lykins also asserts that he did not give consent for his counsel to waive

his time and that his November 2020 pro se motion to dismiss served as notice that

he was not waiving speedy-trial rights. First, as discussed above, his pro se motion was

improperly filed because Lykins had no right to hybrid representation. Moreover,

while his motion states that he had never signed a time waiver, Lykins’s counsel’s

representations are imputed to Lykins. And there is nothing in the record showing that

Lykins instructed his counsel not to waive time.

       {¶23} Lykins waived his speedy-trial rights at least a dozen separate times.

Those waivers of time caused the delay, not the state’s actions. Accordingly, the trial

court did not violate Lykins’s right to a speedy trial and his counsel was not deficient.

We overrule Lykins’s second assignment of error.

                                 III.    Conclusion

       {¶24} The trial court did not err by denying Lykins’s motion to dismiss

because Lykins is not entitled to hybrid representation and his counsel did not join in

the motion. Further, the trial court accepted Lykins’s no-contest pleas and found him

guilty within the statutory time limit. We affirm the trial court’s judgment.


                                                                    Judgment affirmed.

MYERS, P.J., and CROUSE, J., concur.

Please note:

       The court has recorded its entry on the date of the release of this opinion.



                                           7